UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2431



LINDA MIANO,

                                              Plaintiff - Appellant,

          versus


JO ANNE BARNHART,     Commissioner   of   Social
Security,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.     Pamela Meade Sargent,
Magistrate Judge. (CA-02-162-1)


Submitted:   May 28, 2004                    Decided:   June 17, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.



Martin Wegbreit, Southwest Virginia Legal Aid Society, Castlewood,
Virginia, for Appellant. Patricia M. Smith, Acting Regional Chief
Counsel, Region III, Taryn F. Goldstein, Assistant Regional
Counsel, Philadelphia, Pennsylvania, John L. Brownlee, United
States Attorney, Julie C. Dudley, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Linda   Miano   appeals   the   magistrate   judge’s   order

affirming the Commissioner’s denial of supplemental security income

benefits.*     We must uphold the decision to deny benefits if the

decision is supported by substantial evidence and the correct law

was applied.     See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996).         We have thoroughly reviewed the

record and the briefs and find no reversible error.         Accordingly,

we affirm for the reasons stated by the magistrate judge.       Miano v.

Barnhart, No. CA-02-162-1 (W.D. Va. Sept. 29, 2003).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




     *
      The parties consented to review by           a   magistrate   judge
pursuant to 28 U.S.C. § 636(c)(2) (2000).


                                  - 2 -